

EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (this “Agreement”) is made as of the 1st day
of September 2005 by and among Mobilepro Corp., a Delaware corporation (the
“Company”) and James L. Magruder, Jr., a natural person, residing in Florida
(“Mr. Magruder”).


WHEREAS, the Company wishes to employ Mr. Magruder as its Executive Vice
President - Integration of the Company and Mr. Magruder wishes to accept such
employment;


WHEREAS, the Company and Mr. Magruder wish to set forth the terms of Mr.
Magruder’s employment and certain additional agreements between Mr. Magruder and
the Company.


NOW, THEREFORE, in consideration of the foregoing recitals and the
representations, covenants and terms contained herein, the parties hereto agree
as follows:


(1) Employment Period 


The Company will employ Mr. Magruder, and Mr. Magruder will serve the Company,
under the terms of this Agreement commencing September 1, 2005 (the
“Commencement Date”) for a term of twelve (12) months unless earlier terminated
under Section 4 hereof. The period of time between the commencement and the
termination of Mr. Magruder’s employment hereunder shall be referred to herein
as the “Employment Period.” This Agreement shall automatically renew for
successive twelve (12) month periods unless (i) earlier terminated under Section
4 hereof or (ii) either party delivers a written non-renewal notice within sixty
(60) days of the expiration of an Employment Period.


(2) Duties and Status


The Company hereby engages Mr. Magruder as its Executive Vice President -
Integration on the terms and conditions set forth in this Agreement. During the
term of the Employment Period, Mr. Magruder shall report directly to the Chief
Executive Officer of the Company and shall exercise such authority, perform such
executive functions and discharge such responsibilities as are reasonably
associated with Mr. Magruder’s position, commensurate with the authority vested
in Mr. Magruder pursuant to this Agreement and consistent with the governing
documents of the Company.
 
(3) Compensation and Benefits



(a)          
Salary. During the Employment Period the Company shall pay to Mr. Magruder, as
compensation for the performance of his duties and obligations under this
Agreement, a base salary of Fifteen Thousand Dollars ($15,000) per month,
payable semi-monthly, beginning September 15, 2005.

 

 
(b)
Insurance. The Company shall reimburse Mr. Magruder for all health, dental,
vision, life, AD&D, and disability insurance policies (not to exceed $800 per
month) until such time as Company establishes like type insurance coverage.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(c)
Vacation: The Company will provide Mr. Magruder with three (3) weeks paid
vacation per annum.

 

 
(d)
Bonus. During the Employment Period, Mr. Magruder shall be entitled to the
following bonuses:

 

 
(i)
$10,000 to compensate Mr. Magruder for services rendered in June 2005. Such
payment shall be made no later than September 1st, 2005.

 

(ii)
a MBO bonus as mutually agreed between Mr. Magruder and the Company’s CEO on or
before September 16, 2005.




 
(e)
Equity. As partial consideration for entering into this Agreement, the Company
hereby grants Mr. Magruder an option under the Company’s 2001 Equity Performance
Plan to acquire two million (2,000,000) shares of the Company’s common stock at
an exercise price or $0.27 per share (the “Option”). All two million (2,000,000)
shares of the Option shall vest on March 31, 2006 or immediately if Mr.
Magruder’s employment is terminated without cause or for good reason (as
described in Section 4 hereof) or due to a change in control, sale of a majority
of the common stock or substantially all of the assets of the Company or merger
of the Company into or with another company (unless such company is less than
ninety percent (90%) of the size (measured by market value) of the Company) or
reverse merger with another company.

 

 
(f)
Business Expenses. During the Employment Period, Company shall promptly
reimburse Mr. Magruder for all appropriately documented and reasonable business
and travel expenses incurred by Mr. Magruder in the performance of his duties
under this Agreement. Air travel is by coach class.

 
(4) Termination of Employment



(a)  
Termination for Cause. The Company may terminate Mr. Magruder’s employment
hereunder for Cause (defined below). For purposes of this Agreement and subject
to Mr. Magruder’s opportunity to cure as provided in Section 4(c) hereof, the
Company shall have Cause to terminate Mr. Magruder’s employment hereunder if
such termination shall be the result of:




 
(i)
a material breach of fiduciary duty or material breach of the terms of this
Agreement or any other agreement between Mr. Magruder and the Company (including
without limitation any agreements regarding confidentiality, inventions
assignment and non-competition), which, in the case of a material breach of the
terms of this Agreement or any other agreement, remains uncured for a period of
thirty (30) days following receipt of written notice from the Board specifying
the nature of such breach;

 
 
 

--------------------------------------------------------------------------------

 
 

 
(ii)
the commission by Mr. Magruder of any act of embezzlement, fraud, larceny or
theft on or from the Company;

 

 
(iii)
Substantial and continuing neglect or inattention by Mr. Magruder of the duties
of his employment or the willful misconduct or gross negligence of Mr. Magruder
in connection with the performance of such duties which remains uncured for a
period of thirty (30) days following receipt of written notice from the Board
specifying the nature of such breach;

 

 
(iv)
The commission by Mr. Magruder of any crime involving moral turpitude or a
felony;

 
(v)
Mr. Magruder’s performance or omission of any act which, in the judgment of the
Board, if known to the customers, clients, stockholders or any regulators of the
Company, would have a material and adverse impact on the business of the
Company; and




(b)  
Termination for Good Reason. Mr. Magruder shall have the right at any time to
terminate his employment with the Company upon not less than thirty (30) days
prior written notice of termination for Good Reason (defined below). For
purposes of this Agreement and subject to the Company’s opportunity to cure as
provided in Section 4(c) hereof, Mr. Magruder shall have Good Reason to
terminate his employment hereunder if such termination shall be the result of:

 

(i)  
The breach by the Company of any material provision of this Agreement or any
stock option or warrant agreement; or

 

(ii)  
A requirement by the Company that Mr. Magruder perform any act or refrain from
performing any act that would be in violation of any applicable law.

 

(c)  
Notice and Opportunity to Cure. Notwithstanding the foregoing, it shall be a
condition precedent to the Company’s right to terminate Mr. Magruder’s
employment for Cause and Mr. Magruder’s right to terminate for Good Reason that
(i) the party seeking termination shall first have given the other party written
notice stating with specificity the reason for the termination (“breach”) and
(ii) if such breach is susceptible of cure or remedy, a period of fifteen (15)
days from and after the giving of such notice shall have elapsed without the
breaching party having effectively cured or remedied such breach during such
15-day period, unless such breach cannot be cured or remedied within fifteen
(15) days, in which case the period for remedy or cure shall be extended for a
reasonable time (not to exceed an additional thirty (30) days) provided the
breaching party has made and continues to make a diligent effort to effect such
remedy or cure.

 
 
 

--------------------------------------------------------------------------------

 
 

(d)  
Voluntary Termination. At the election of Mr. Magruder, upon not less than sixty
(60) days prior written notice of termination other than for Good Reason.




(e)  
Termination Upon Death or Permanent and Total Disability. The Employment Period
shall be terminated by the death of Mr. Magruder. The Employment Period may be
terminated by the Board of Directors of the Company if Mr. Magruder shall be
rendered incapable of performing his duties to the Company by reason of any
medically determined physical or mental impairment that can be reasonably
expected to result in death or that can be reasonably be expected to last for a
period of either (i) six (6) or more consecutive months from the first date of
Mr. Magruder’s absence due to the disability or (ii) nine (9) months during any
twelve-month period (a “Permanent and Total Disability”). If the Employment
Period is terminated by reason of a Permanent and Total Disability of Mr.
Magruder, the Company shall give thirty (30) days’ advance written notice to
that effect to Mr. Magruder.




(f)  
Termination Without Cause. At the election of the Company, otherwise than for
Cause, upon not less than sixty (60) days written notice of termination.




(g)  
Termination for Business Failure. Anything contained herein to the contrary
notwithstanding, in the event the Company’s business is discontinued because
continuation is rendered impracticable by substantial financial losses, lack of
funding, legal decisions, administrative rulings, declaration of war,
dissolution, national or local economic depression or crisis or any reasons
beyond the control of the Company, then this Agreement shall terminate as of the
day the Company determines to cease operation with the same force and effect as
if such day of the month were originally set as the termination date hereof. In
the event this Agreement is terminated pursuant to this Section 4(g), the
Executive will be entitled to severance pay.



(5)  Consequences of Termination



(a)  
Without Cause or for Good Reason. In the event of a termination of Mr.
Magruder’s employment during the Employment Period by the Company other than for
Cause pursuant to Section 4(f) or by Mr. Magruder for Good Reason pursuant to
Section 4(b) (e.g., due to a Change of Control of the Company, where Change of
Control means: (i) the acquisition (other than from the Company) in one or more
transactions by any Person, as defined in this Section 5(a), of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as Magrudered) of 50% or more of (A) the then outstanding
shares of the securities of the Company, or (B) the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Company Voting Stock”); (ii) the closing of a sale
or other conveyance of all or substantially all of the assets of the Company; or
(iii) the effective time of any merger, share exchange, consolidation, or other
business combination of the Company if immediately after such transaction
persons who hold a majority of the outstanding voting securities entitled to
vote generally in the election of directors of the surviving entity (or the
entity owning 100% of such surviving entity) are not persons who, immediately
prior to such transaction, held the Company Voting Stock; provided, however,
that a Change of Control shall not include a public offering of capital stock of
the Company. For purposes of this Section 5(a), a “Person” means any individual,
entity or group within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended, other than: employee benefit plans
sponsored or maintained by the Company and corporations controlled by the
Company, the Company shall pay Mr. Magruder (or his estate) and provide him with
the following:



 
 

--------------------------------------------------------------------------------

 
 

 
(i)
Lump-Sum Payment. A lump-sum cash payment, payable thirty (30) days after Mr.
Magruder’s termination of employment, equal to the sum of the following:

 
1) Salary. The lesser of six months salary or equivalent of the remaining months
on the Employment Agreement (the “Severance Period”); plus
 
2) Earned but Unpaid Amounts. Any previously earned but unpaid salary through
Mr. Magruder’s final date of employment with the Company, and any previously
earned but unpaid bonus amounts prior to the date of Mr. Magruder’s termination
of employment.


3) Equity. Mr. Magruder shall retain all Option Shares vested at time of
termination. All unvested Option Shares shall immediately vest and be retained
by Mr. Magruder. Mr. Magruder shall have the benefit of the full ten-year option
period to exercise such Option Shares.



 
(b)
Other Benefits. The Company shall provide continued coverage for the Severance
Period under all health, life, disability and similar employee benefit plans and
programs of the Company on the same basis as Mr. Magruder was entitled to
participate immediately prior to such termination, provided that Mr. Magruder’s
continued participation is possible under the general terms and provisions of
such plans and programs. In the event that Mr. Magruder’s participation in any
such plan or program is barred, the Company shall use its commercially
reasonable efforts to provide Mr. Magruder with benefits substantially similar
(including all tax effects) to those which Mr. Magruder would otherwise have
been entitled to receive under such plans and programs from which his continued
participation is barred. In the event that Mr. Magruder is covered under
substitute benefit plans of another employer prior to the expiration of the
Severance Period, the Company will no longer be obligated to continue the
coverage’s provided for in this Section 5(a)(ii).



 
 

--------------------------------------------------------------------------------

 
 

 
(c)
Other Termination of Employment. In the event that Mr. Magruder’s employment
with the Company is terminated during the Employment Period by the Company for
Cause (as provided for in Section 4(a) hereof) or by Mr. Magruder other than for
Good Reason (as provided for in Section 4(b) hereof), the Company shall pay or
grant Mr. Magruder any earned but unpaid salary, bonus, and Option Shares
through Mr. Magruder’s final date of employment with the Company, and the
Company shall have no further obligations to Mr. Magruder.




 
(d)
Withholding of Taxes. All payments required to be made by the Company to Mr.
Magruder under this Agreement shall be subject only to the withholding of such
amounts, if any, relating to tax, excise tax and other payroll deductions as may
be required by law or regulation.




 
(e)
No Other Obligations. The benefits payable to Mr. Magruder under this Agreement
are not in lieu of any benefits payable under any employee benefit plan, program
or arrangement of the Company, except as specifically provided herein, and Mr.
Magruder will receive such benefits or payments, if any, as he may be entitled
to receive pursuant to the terms of such plans, programs and arrangements.
Except for the obligations of the Company provided by the foregoing and this
Section 5, the Company shall have no further obligations to Mr. Magruder upon
his termination of employment.




 
(f)
No Mitigation or Offset. Mr. Magruder shall have no obligation to mitigate the
damages provided by this Section 5 by seeking substitute employment or otherwise
and there shall be no offset of the payments or benefits set forth in this
Section 5 except as provided in Section 5(a)(ii).



(6) Governing Law


This Agreement and the rights and obligations of the parties hereto shall be
construed in accordance with the laws of the State of Maryland, without giving
effect to the principles of conflict of laws.


(7) Indemnity and Insurance


The Company shall indemnify and save harmless Mr. Magruder for any liability
incurred by reason of any act or omission performed by Mr. Magruder while acting
in good faith on behalf of the Company and within the scope of the authority of
Mr. Magruder pursuant to this Agreement and to the fullest extent provided under
the Bylaws, the Certificate of Incorporation and the General Corporation Law of
the State of Delaware, except that Mr. Magruder must have in good faith believed
that such action was in, or not opposed to, the best interests of the Company,
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe that such conduct was unlawful


The Company shall provide that Mr. Magruder is covered by any Directors and
Officers insurance that the Company provides to other senior executives and/or
board members.


 
 

--------------------------------------------------------------------------------

 
 
(8) Non-Disparagement


At all times during the Employment Period and for a period of five (5) years
thereafter (regardless of how Mr. Magruder’s employment was terminated), Mr.
Magruder shall not, directly or indirectly, make (or cause to be made) to any
person any disparaging, derogatory or other negative or false statement about
the Company (including its products, services, policies, practices, operations,
employees, sales representatives, agents, officers, members, managers, partners
or directors).


(9) Cooperation with the Company After Termination of Employment


Following termination of Mr. Magruder’s employment for any reason, Mr. Magruder
shall fully cooperate with the Company in all matters relating to the winding up
of Mr. Magruder’s pending work on behalf of the Company including, but not
limited to, any litigation in which the Company is involved, and the orderly
transfer of any such pending work to other employees of the Company as may be
designated by the Company. Following any notice of termination of employment by
either the Company or Mr. Magruder, the Company shall be entitled to such full
time or part time services of Mr. Magruder as the Company may reasonably require
during all or any part of the sixty (60)-day period following any notice of
termination, provided that Mr. Magruder shall be compensated for such services
at the same rate as in effect immediately before the notice of termination.


(10) Lock-up Period and Volume Limitation.


Mr. Magruder agrees that he will not sell or otherwise transfer or dispose of
any shares of the Company’s common stock that he owns or is entitled to receive
following the exercise of any Option Shares or convertible securities that he
may receive following the Commencement Date until September 1, 2006.


(11) Notice


All notices, requests and other communications pursuant to this Agreement shall
be sent by overnight mail to the following addresses:


If to Mr. Magruder:
James L. Magruder, Jr.
67 Hickory Road
Hollywood, FL 33021  


If to the Company:


Mobilepro Corp.
Attn: Chief Executive Officer
6701 Democracy Blvd.
Suite 300
Rockville, Maryland 20817
Phone: 301.315.9040


 
 

--------------------------------------------------------------------------------

 
 
(12) Waiver of Breach


Any waiver of any breach of this Agreement shall not be construed to be a
continuing waiver or consent to any subsequent breach on the part of either Mr.
Magruder or of the Company.


(13) Non-Assignment / Successors


Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party;
provided, however, that (i) this Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Company upon any sale or all or
substantially all of the Company’s assets, or upon any merger, consolidation or
reorganization of the Company with or into any other corporation, all as though
such successors and assigns of the Company and their respective successors and
assigns were the Company; and (ii) this Agreement shall inure to the benefit of
and be binding upon the heirs, assigns or designees of Mr. Magruder to the
extent of any payments due to them hereunder. As used in this Agreement, the
term “Company” shall be deemed to refer to any such successor or assign of the
Company referred to in the preceding sentence.


(14) Severability


To the extent any provision of this Agreement or portion thereof shall be
invalid or unenforceable, it shall be considered deleted there from and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.


(15) Counterparts


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.


(16) Arbitration


Mr. Magruder and the Company shall submit to mandatory and exclusive binding
arbitration, any controversy or claim arising out of, or relating to, this
Agreement or any breach hereof where the amount in dispute is greater than or
equal to Fifty Thousand Dollars ($50,000), provided, however, that the parties
retain their right to, and shall not be prohibited, limited or in any other way
restricted from, seeking or obtaining equitable relief from a court having
jurisdiction over the parties. In the event the amount of any controversy or
claim arising out of, or relating to, this Agreement, or any breach hereof, is
less than Fifty Thousand Dollars ($50,000), the parties hereby agree to submit
such claim to mediation. Such arbitration shall be governed by the Federal
Arbitration Act and conducted through the American Arbitration Association
(“AAA”) in the state of Maryland, before a single neutral arbitrator, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association in effect at that time. The parties may
conduct only essential discovery prior to the hearing, as defined by the AAA
arbitrator. The arbitrator shall issue a written decision, which contains the
essential findings and conclusions on which the decision is based. Mediation
shall be governed by, and conducted through, the AAA. Judgment upon the
determination or award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.


 
 

--------------------------------------------------------------------------------

 
 
(17) Entire Agreement


This Agreement and all schedules and other attachments hereto constitute the
entire agreement by the Company and Mr. Magruder with respect to the subject
matter hereof and, except as specifically provided herein, supersedes any and
all prior agreements or understandings between Mr. Magruder and the Company with
respect to the subject matter hereof, whether written or oral (including that
certain consulting arrangement between Mr. Magruder and the Company). This
Agreement may be amended or modified only by a written instrument executed by
Mr. Magruder and the Company.


IN WITNESS WHEREOF, the parties have executed this Agreement as of August 26,
2005.
 

       MOBILEPRO CORP.                         /s/ James L. Magruder, Jr.     
/s/ Jay O. Wright

--------------------------------------------------------------------------------

JAMES L. MAGRUDER, JR.    

--------------------------------------------------------------------------------

  Jay O. Wright, CEO      

 
 

--------------------------------------------------------------------------------

 